I concur separately because I believe that a competent attorney could easily file a lawsuit, obtain service, and complete discovery to the point of securing an answer from a tortfeasor to the simple question of "do you have liability insurance" in far less than two years. To that extent, I disagree with the majority. I recognize that the Ohio Supreme Court, inMiller v. Progressive Cas. Ins. Co. (1994), 69 Ohio St.3d 619, would allow an insurance contract to reduce the time from fifteen years to two years in which to bring an action to enforce a policy of UM/UIM coverage in order to protect the carrier's subrogation rights. Here the limitation period is two years, while the "legal proof" is more complex. I don't believe the supreme court intended to say that a responsible citizen of this state who buys full coverage should have to jump through potentially impossible hoops, as required here, merely to make a valid claim for that coverage. Here, the subrogation rights are protected, but the claim is still cut off. Such conditions, I believe, are unreasonable and against public policy.
For these reasons, I concur separately.